DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Puja Detjen (Reg. No. 72,311) on 09/02/2022.The application has been amended as follows: 

1.	(Currently Amended) A method for wireless communication by a first network entity, comprising:
determining one or more target metrics associated with a file having a plurality of packets, wherein the one or more target metrics comprise at least one of a file level rate or a file level delay budget for communicating the plurality of packets, over a wireless network, as a group according to a file type of the file, the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets, wherein the file level rate comprises a target file error rate (FER), and wherein the file level delay budget comprises a target file delay budget (FDB);
	determining a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file, wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter; and
	communicating, over the wireless network, the plurality of packets with a second network entity in accordance with the plurality of communication parameters.

2.	(Previously Presented) The method of claim 1, wherein each of the plurality of packets comprise one or more of a first indicator configured to identify the file and a second indicator configured to identify the file type of the file.

3.	(Currently Amended) The method of claim 2, wherein[[:]] the plurality of packets comprise at least the second indicator[[;]], and the method further comprises determining one or more target metrics associated with the file comprises determining the one or more target metrics associated with the file type of the file.

4.	(Original) The method of claim 2, wherein the plurality of packets comprise the first indicator and the second indicator, the method further comprising grouping the plurality of packets according to the file and the file type.

5.	(Cancelled)

6.	(Currently Amended) The method of claim 1, wherein the at least one of the file level rate or the file level delay budget is associated with the file, and wherein determining the plurality of communication parameters for communicating the plurality of packets further comprises: 
setting a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and 
setting a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER.

7.	(Currently Amended) The method of claim 1, wherein at least one of the file level rate or the file level delay budgetis associated with the file, and wherein determining the plurality of communication parameters for communicating the plurality of packets further comprises setting a packet delivery deadline of each of the plurality of packets to meet the target FDB.

8.	(Previously Presented) The method of claim 1, wherein determining the one or more target metrics associated with the file comprises receiving, from a core network, downlink file information indicating the one or more target metrics associated with the file to which the plurality of downlink packets belong, and wherein communicating the plurality of packets comprises transmitting the plurality of downlink packets to a user equipment (UE).

9.	(Original) The method of claim 8, wherein the downlink file information is generated by a data network (DN) external to the core network, and wherein the downlink file information is received via a user plane function (UPF) of the core network.

10.	(Original) The method of claim 1, wherein determining the one or more target metrics associated with the file comprises receiving, from the second network entity, uplink file information indicating the one or more target metrics associated with the file to which the plurality of uplink packets belong.

11.	(Original) The method of claim 10, wherein the first network entity is a user equipment (UE) and the second network entity is a radio access network (RAN) node.

12.	(Original) The method of claim 1, further comprising receiving an indication of the one or more target metrics associated with the file from a core network.

13.	(Original) The method of claim 12, wherein the indication of the one or more target metrics is received from an application function via the core network.

14.	(Currently Amended) A first network entity for wireless communication, comprising:
	a memory; and
	a processor coupled to the memory, the memory and the processor configured to cause the first network entity to:
determine one or more target metrics associated with a file having a plurality of packets, wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating the plurality of packets, over a wireless network, as a group according to a file type of the file, the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets, wherein the file level rate comprises a target file error rate (FER), and wherein the file level delay budget comprises a target file delay budget (FDB);
determine a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file, wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter; and
communicate, over the wireless network, the plurality of packets with a second network entity in accordance with the plurality of communication parameters.

15.	(Previously Presented) The first network entity of claim 14, wherein each of the plurality of packets comprise one or more of a first indicator configured to identify the file and a second indicator configured to identify the file type of the file.

16.	(Previously Presented) The first network entity of claim 15, wherein:
the plurality of packets comprise at least the second indicator; and 
the memory and processor, being configured to cause the first network entity to determine one or more target metrics associated with the file, are configured to cause the first network entity to determine the one or more target metrics associated with the file type of the file.

17.	(Previously Presented) The first network entity of claim 15, wherein the plurality of packets comprise the first indicator and the second indicator, and wherein the memory and the processor and further configured to cause the first network entity to group the plurality of packets according to the file and the file type.

18.	(Cancelled) 

19.	(Currently Amended) The first network entity of claim 14, wherein the at least one of the file level rate or the file level delay budgetis associated with the file, and wherein the memory and processor, being configured to cause the first network entity to determine the plurality of communication parameters for communicating the plurality of packets, are configured to cause the first network entity to: 
set a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and 
set a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER.

20.	(Currently Amended) The first network entity of claim 14, wherein the at least one of the file level rate or the file level delay budget is associated with the file, and wherein the memory and processor, being configured to cause the first network entity to determine the plurality of communication parameters for communicating the plurality of packets, are configured to cause the first network entity to set a packet delivery deadline of each of the plurality of packets to meet the target FDB.

21.	(Previously Presented) The first network entity of claim 14, wherein the memory and processor, being configured to cause the first network entity to determine the one or more target metrics associated with the file, are configured to cause the first network entity to receive, from a core network, downlink file information indicating the one or more target metrics associated with the file to which the plurality of downlink packets belong; and wherein the memory and processor, being configured to cause the first network entity to communicate the plurality of packets, are configured to cause the first network entity to transmit the plurality of downlink packets to a user equipment (UE).

22.	(Original) The first network entity of claim 21, wherein the downlink file information is generated by a data network (DN) external to the core network, and wherein the downlink file information is received via a user plane function (UPF) of the core network.
23.	(Previously Presented) The first network entity of claim 14, wherein the memory and processor, being configured to cause the first network entity to determine the one or more target metrics associated with the file, are configured to cause the first network entity to receive, from the second network entity, uplink file information indicating the one or more target metrics associated with the file to which the plurality of uplink packets belong.

24.	(Previously Presented) The first network entity of claim 14, wherein the memory and processor are further configured to cause the first network entity to receive an indication of the one or more target metrics associated with the file from a core network.

25.	(Original) The first network entity of claim 24, wherein the indication of the one or more target metrics is received from an application function via the core network.

26.	(Currently Amended) An apparatus for wireless communication, comprising:
means for determining one or more target metrics associated with a file having a plurality of packets, wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating the plurality of packets, over a wireless network, as a group according to a file type of the file, the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets, wherein the file level rate comprises a target file error rate (FER), and wherein the file level delay budget comprises a target file delay budget (FDB);
	means for determining a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file, wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter; and
	means for communicating, over the wireless network, the plurality of packets with a network entity in accordance with the plurality of communication parameters.

27.	(Previously Presented) The apparatus of claim 26, wherein each of the plurality of packets comprise one or more of a first indicator configured to identify the file and a second indicator configured to identify the file type of the file.

28.	(Currently Amended) The apparatus of claim 26, wherein the at least one of the file level rate or the file level delay budget is 
means for setting a rate adaptation target for the communication of each of the plurality of packets to meet the target FER; and 
means for setting a quantity of retransmissions for the communication of each of the plurality of packets to meet the target FER.

29.	(Currently Amended) The apparatus of claim 26, wherein at least one of the file level rate or the file level delay budget is associated with the file, and wherein the means for determining the plurality of communication parameters for communicating the plurality of packets further comprises means for setting a packet delivery deadline of each of the plurality of packets to meet the target FDB.

30.	(Currently Amended) A non-transitory computer-readable storage medium that stores instructions that when executed by a processor of an apparatus cause the apparatus to perform a method for wireless communication, the method comprising:
determining one or more target metrics associated with a file having a plurality of packets, wherein the one or more target metrics comprise at least one of a file level rate or file level delay budget for communicating the plurality of packets, over a wireless network, as a group according to a file type of the file, the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets, wherein the file level rate comprises a target file error rate (FER), and wherein the file level delay budget comprises a target file delay budget (FDB);
	determining a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file, wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter; and
	communicating, over the wireless network, the plurality of packets with a network entity in accordance with the plurality of communication parameters. 
 eodcmaster eodcmaster eodcmaster

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “wherein the target metrics comprise at least a file level rate or a file level delay budget for communicating the plurality of packets, as a group according to a file type of the file, the plurality of packets comprising at least one of a plurality of uplink packets or a plurality of downlink packets, wherein the file level rate comprises a target file error rate (FER), and wherein the file level delay budget comprises a target file delay budget (FDB); determining a plurality of communication parameters for communicating, over the wireless network, the plurality of packets according to the one or more target metrics associated with the file, wherein the plurality of communication parameters comprise a first communication parameter for one or more first packets of the plurality of packets and a second communication parameter for one or more second packets of the plurality of packets, wherein the second communication parameter is a same type of parameter as the first communication parameter; and communicating, a second network entity in accordance with the plurality of communication parameters.” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,14, 26 and 30. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468